Bridges, J.
The only question in this case is whether one who. is charged before a justice of the peace with the commission of a crime, where he pleads guilty, may thereafter appeal to the superior court, when on that appeal no collateral questions, such as *404the validity of the statute under which the charge is made, the sufficiency of the complaint, the jurisdiction of the court, and the circumstances under which the plea was made, are raised.
The appellant here was so charged, plead guilty, judgment of sentence was entered, and he appealed to the superior court. The state’s motion to dismiss the appeal on the ground that, under such circumstances, no appeal would lie was sustained.
Section 22, of art. I, of the state constitution provides that persons charged with crime shall have “the right to appeal in all cases.” Section 1919, Bern. Comp. Stat., provides that: “Every person convicted before a justice of the peace is given the right to appeal.” While both the constitution and the statute give the defendant in a criminal' case a right to appeal, that right may be waived in many ways, and among others, by a plea of guilty, which is, in effect, a confession. It would seem to be trifling with the courses of the law to permit a defendant charged with crime, in one hour to confess his guilt and in the next to appeal from the judgment based on his confession. This accords with the view taken by most of the text books and the decided cases.
In 2 B. C. L., page 60, it is said:
“As a general rule, a judgment by confession is not reviewable either by appeal or writ of error, and in a criminal case a party cannot have a judgment properly entered on a plea of guilty reviewed by appeal or writ of error, since such judgment is in effect a judgment by confession.”
In the case of the City of Edina v. Beck, 47 Mo. App. 234, the defendant plead guilty in the mayor’s court to a criminal charge against him and subsequently appealed. The court said:
*405“This question out of the way, and the conclusion follows that the appeal was properly dismissed, unless we can hold that a party may appeal from a judgment properly entered against him upon his plea of guilty, which is in effect a judgment by confession. This we cannot hold. It is true that there is no express limitation of the right of appeal in these cases, the statute, as well as the ordinances of Edina, granting appeals in all cases, and not excluding in terms appeals from judgments by confession, as the law applicable to justices of the peace does. This, however, does not give the defendant a right to appeal from a judgment where there is nothing to be tried by the appellate court. At common law the defendant might withdraw his plea of guilty before judgment, but he could not do it after judgment, as he attempts to do in this case. With the plea of guilty in the case there was nothing for the circuit court to try, unless it could retry the propriety of the finé imposed as to amount, and that such a question cannot be tried anew upon appeal, has been expressly decided. ”
See, also, the following authorities to the same effect: 19 Ency. Plead. & Prac. 505; 17 C. J. 32; Holsclaw v. State, 114 Ind. 506, 17 N. E. 112; Stokes v. State, 122 Ark. 56, 182 S. W. 521; Emsweller v. Wallace, 88 S. E. (W. Va.) 787; Lowe v. State, 111 Md. 1, 73 Atl. 637.
The case of Weaver v. Kimball, 58 Utah 72, 202 Pac. 9, is directly contrary to the view we have taken and fully supports the contention of the appellant. We are unable, however, to follow the reasoning of that case.
The appellant also cites State v. Thomas, 9 Ala. App. 1, 63 South. 688. There the defendant plead guilty and subsequently appealed. Under the peculiar facts of that case, the court upheld the appeal, saying:
“Assuming that the circuit judge on the hearing before him would have been justified in refusing to give *406effect to the appeal if it had been made to appear that it had been taken from a judgment of conviction properly entered on a plea of guilty, yet it cannot be said that the record shows that the evidence on the hearing was such as to require the conclusion that the plea of guilty was entered in such circumstances as to deprive the defendant of the right to question the conclusiveness of its effect upon him or to appeal from the judgment of conviction rendered upon it.”
The court held that, inasmuch as the defendant was only sixteen years of age, and was not properly warned by the trial court of the effect of a confession of guilt, he had a right to appeal.
Such, also, was the case of Ex parte De Loche, 50 Tex. Cr. 525, 100 S. W. 923, where it was held that a plea of guilty upon the facts would not deprive the defendant of the right to appeal for the purpose of testing the validity of the law under which he was charged or the sufficiency of the complaint.
Nor is the case of Ex parte Harrell, 57 Ore. 95, 110 Pac. 493, contrary to the view we have taken, because there the defendant plead guilty and the court took testimony for the purpose of establishing the degree of homicide. "
Questions of this character are not involved here. There is no contention that the statute under which the charge was made is invalid, .or that the complaint was insufficient, or that the defendant did not voluntarily plead guilty with a full and complete knowledge of his rights and the effect of his plea. Whether one who had plead guilty in a lower court can appeal and raise questions like those above mentioned, it is not necessary for us to decide because such matters are not in the case.
The judgment is affirmed.
Mackintosh, Holcomb, and Mitchell, JJ., concur.